Citation Nr: 1601179	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  10-05 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of the right knee.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for insomnia.

5.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities.

6.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to June 1974.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

When the case was previously before the Board in August 2013 the issues of entitlement to service connection for osteoarthritis of the right knee, entitlement to service connection for a lumbar spine disability, entitlement to service connection for hypertension, entitlement to service connection for insomnia, and entitlement to TDIU were remanded for additional development.  

The issues of entitlement to service connection for depression/stress and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not have a lumbar spine disability in service, arthritis of the lumbar spine was not present within one year of active service, and the current lumbar spine disability is not etiologically related to service.

2.  The Veteran did not have a right knee disability in service, arthritis of the right knee was not present within one year of active service, and the current right knee disability is not etiologically related to service.

3.  The Veteran did not have hypertension during active service or within one year of active service, and the currently diagnosed hypertension is not etiologically related to service.

4.  The Veteran's insomnia is not etiologically related to service or service-connected disability.

5.  The Veteran is not service-connected for any disability.  


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in active service, and the incurrence or aggravation of right knee arthritis during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  A lumbar spine disability was not incurred in active service, and the incurrence or aggravation of arthritis of the lumbar spine during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

3.  Hypertension was not incurred in active service, and the incurrence of hypertension during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

4.  Insomnia was not incurred in active service.  38 U.S.C.A. §§  1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

5.  The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Letters dated in July 2008, October 2008 and December 2008 satisfied the duty to notify provisions.  The letters included proper notice to the Veteran regarding the regulations pertinent to the establishment of an effective date and of the disability rating and were sent prior to the initial unfavorable decision.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that VA examinations/opinions with regard to the issues on appeal are not warranted.  The Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  As is discussed in greater detail below, the service treatment records are negative for any complaint or finding of right knee problems, lumbar spine problems, high blood pressure, or insomnia.  Although the Veteran alleges that his disabilities began during service and have been present ever since, as the Board discusses below, the medical evidence does not support the Veteran's contentions and the Board finds the Veteran less than credible in this regard.  Further, his suggestion of the etiology of his disabilities is not a sufficient "indication" that his lumbar spine disability, right knee disability, hypertension, and insomnia may be causally related to service to warrant a VA examination or examinations.  Moreover, the record contains medical records showing that the Veteran injured his low back in a work-related accident in April 1979 and that he had no prior back injuries.  The record also contains a June 2006 medical record showing that the Veteran has never had any injury to his right knee and that his right knee began hurting in 1979.  The record further contains a July 2000 medical record indicating that his right knee began giving him problems only 10 years earlier.  Moreover, there is nothing suggesting that the Veteran had any of these problems during service or that the current disabilities are related to service other than the Veteran's own statements.  Medical evidence suggests that the insomnia is related to the Veteran's back pain, and the evidence does not show elevated blood pressure readings in service and ever since.  Although the standard under McLendon to obtain a VA examination is low, the Board finds that a claim of etiology by someone without the required medical or scientific expertise and without any supporting evidence, is insufficient.  In this case, there is no competent medical evidence that finds a causal link between the Veteran's disabilities and any incident of active service.  Therefore, the Board concludes that there is no duty to provide a medical opinion on these issues.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

There is no indication in the record that any additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its August 2013 remand.  The August 2013 remand instructed the RO to obtain all VA treatment records dating since November 2009, to include records from the Community Based Outpatient Clinic in Padukah, Kentucky.  The RO obtained these records, as the claims file now contains these VA treatment records  Therefore, the Board finds that the RO has complied with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Legal Analysis

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability benefits. In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In Allen v. Brown, 7 Vet. App. 439 (1995), the Court held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service- connected condition, a veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the holding in Allen; however, under the facts of this case the regulatory change does not impact the outcome of the appeal.  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

The Veteran contends that service connection is warranted for a lumbar spine disability, a right knee disability, hypertension, and insomnia because they are related to service.  On his June 2008 VA Form 21-526 he indicated that his back disability began in 1974.  

The January 1974 service entrance examination notes that blood pressure was 108/68.  The May 1974 179 day drop examination report notes that the Veteran's blood pressure was 120/80.  Examination of the spine and lower extremities was normal.  The Veteran denied back problems, trick or locked knee, high blood pressure, and frequent trouble sleeping on the May 1974 report of medical history.  There are no complaints or findings of insomnia, hypertension, elevated blood pressure, lumbar spine problems or knee problems in the service treatment records.  

Private treatment records dated in November 1979 reflect that the Veteran has had low back pain since April 19, 1979 when he injured his back at work.  Specifically, it was noted that the Veteran was working for the railroad.  When he was moving some doors to a pallet, he felt a sharp pain in his back.  He specifically denied ever having problems with his back prior to this injury.  The diagnosis was lumbar disc disease, spinal stenosis L5.  The Veteran underwent surgery in November 1979 for his low back.  

In an October 1979 Social Security Administration (SSA) disability application statement, the Veteran indicated that he injured his back on the job.  

An April 1988 SSA disability general medical report indicates that the Veteran reported low back and bilateral knee pain.  The bilateral knee pain was described as pain under the patella.  X-rays revealed bilateral patellofemoral syndrome bilaterally.  

A January 1989 private neurological consult indicates that the Veteran has had back problems since the late 1970s when he hurt his back while working for the railroad.  He currently complained of back pain and pain in both legs and both knees.

An April 1981 private treatment record notes the Veteran's complaints of right leg pain, especially at the knee.  The diagnosis was chondromalacia patella on the right.  

An April 1988 private treatment record notes the Veteran's complaints of low back pain and bilateral knee pain for "multiple years."  

A January 1990 private treatment record notes that the Veteran has difficulty sleeping due to his back pain.  

An April 2000 private treatment record notes that the Veteran was involved in a motor vehicle accident which exacerbated his low back pain.  

An April 2000 private treatment record notes a history of hypertension.  

A July 2000 private treatment record notes that the Veteran has had chronic low back pain for the past 20 years.  The pain was noted to stem from an incident which occurred when the Veteran was working for a railway company; he was trying to lift a drum at work and hurt his back.  It was noted that the Veteran also complained of right knee pain and swelling for the past 10 years.  

An August 2000 private treatment record notes that the Veteran was in a motor vehicle accident in March 2000 when his car was rear ended.  The Veteran reported increased back pain as a result of the car accident.  

An August 2000 private treatment record notes that the Veteran has had hypertension for the past five or six years.  

A December 2000 private treatment record notes that the Veteran's hypertension was uncontrolled.  

A September 2001 VA treatment record notes that the Veteran reported discomfort in his right knee for the past six months to a year.  He specifically denied any injury.  

A December 2005 VA treatment record reflects that the Veteran injured his right knee in 1998 in a car accident and that he has had pain and swelling intermittently since then.  

A June 2006 private treatment record reflects that the Veteran was seen for right knee complaints, which he reported having since 1979.  It was specifically noted that the Veteran has never had any injury to the right knee.  

An October 2006 VA treatment record reflects that the Veteran reported back pain since a 1979 work injury.  He had surgery for the problem, but it never went away.  In 2000 he had a motor vehicle accident, which compounded the back problems and resulted in him having a second back surgery.  

A June 2007 private treatment record from Dr. DeWeese reflects that the Veteran has been disabled since his work injury when he worked for the railroad.  

A February 2008 private treatment record reflects that the Veteran presented with low back pain.  It was noted that he was injured at work in 1979.  It was noted that he underwent surgery and was doing well until about 2000 when he was involved in a motor vehicle accident.  He underwent a second back surgery in 2001, which neither helped nor worsened his condition.  He reported that his pain and symptoms have gradually gotten worse since then.  He reported current bilateral knee pain.  

A June 2013 VA treatment record notes that the Veteran reported back pain that has been present for the past 33 years.  

After review of the record, the Board finds that service connection is not warranted for a lumbar spine disability, a right knee disability, insomnia, or hypertension.  Initially, the Board notes that there is no evidence of any complaints or findings related to the lumbar spine, right knee, trouble sleeping, or high blood pressure/hypertension in the service treatment records.  There is also no evidence of arthritis of the lumbar spine or right knee, or of hypertension within one year of service.  In this regard, the preponderance of the medical evidence shows that the Veteran's current back problems are a result of a work-related injury in April 1979, that the Veteran's knee problems began around that same time (1979) or even later, that his insomnia is related to his back pain, and that his hypertension began in 1994 or 1995.

The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran is competent to observe his low back, right knee, and sleep-related symptoms during or after service.  To the extent that the Veteran has indicated that he has had hypertension and ongoing low back, right knee and insomnia symptoms since service, the Board does not find him to be credible in this regard.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992). Notably, the medical evidence described above shows that the Veteran consistently indicated that he had injured his back working for the railroad in 1979 and that he had not had any prior back injury.  In June 2006, he indicated that his right knee had bothered him since 1979 and that he had no injury.  An August 2000 private medical record notes that the Veteran's hypertension began five or six years earlier.  Finally, the medical evidence attributes the Veteran's insomnia to his back pain.  The Board therefore finds that any statement that the Veteran injured his low back or right knee in service or that he has had continuous symptoms of low back pain, right knee pain, insomnia, and hypertension since service generally conflicts with previous information provided by the Veteran to his medical providers and also conflicts with the medical evidence.  If any correlation is found, the Board finds that the Veteran's statements to his private physicians correlate with the post-service injuries, including the work-related back injury and a subsequent motor vehicle accidents.  The Board finds it important that the post-service VA and private treatment records do not reflect that the Veteran related his low back pain or right knee pain to any in-service injury; they also do not reflect any complaints or findings of insomnia or hypertension since service.  In contrast, the medical evidence specifically shows no evidence of back or right knee problems, insomnia, or hypertension in service.  Moreover, the post-service medical evidence relates the insomnia to the back pain and indicates that the hypertension began in 1994 or 1995.  In light of the foregoing, the Board finds that the Veteran's statements are not credible and it is unable to afford any probative value to the Veteran's assertion that his claimed disabilities began in service or that he has had ongoing back and right knee pain, insomnia, and hypertension ever since service.

Additionally, the Veteran has not been shown to have the requisite medical training to render a diagnosis of arthritis of the spine, patellofemoral disease of the right knee or hypertension, or relate the etiology of such diagnoses to active service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (Fed. Cir. 2007) (holding that sometimes a layperson will be competent to identify a medical condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer, and remanding to the Court to remand to the Board to decide whether lay evidence was competent and sufficient to establish a shoulder dislocation); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses and cautioning that lay testimony that veteran suffered a particular illness, bronchial asthma, was not competent because matter required medical expertise); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (noting that veteran's statements were competent to describe the observable flatness of his feet); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to ringing in the ears (tinnitus) which is capable of lay observation); Barr v. Nicholson, 21 Vet App 303, 308-09 (2007) (holding that lay testimony is competent to establish the presence of varicose veins).  Thus, the Board cannot assign any significant weight to the Veteran's lay assertions about the timing of his low back/lumbar spine, right knee or hypertension diagnoses or etiology of such.

While the Veteran is capable of self-diagnosing insomnia, the evidence does not support a claim that the Veteran's insomnia began in service.  Instead, as noted above, the medical evidence specifically indicates that the Veteran's insomnia is due to his back pain, and that the back pain began in April 1979 as a result of a work-related back injury.  As such, the Board does not find the Veteran credible to the extent that he alleges his insomnia began during service and has been present ever since.  

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for a lumbar spine disability, a right knee disability, insomnia, and hypertension.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

TDIU

A total rating based on unemployability due to service-connected disabilities may be granted where the schedular rating is less than total and the service-connected disabilities preclude the veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  Disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(1).

For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341 , 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran is not service-connected for any disability.  Consequently, a TDIU is not warranted, and the claim must be denied for lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for osteoarthritis of the right knee is denied.

Entitlement to service connection for a lumbar spine disability is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for insomnia is denied.

Entitlement to TDIU is denied.  



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


